Detailed Action
The present office action is in response to claims 14-16 and 18-20 as filed 4/21/2020 and associated arguments/remarks filed 11/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
In particular, the applicant argues that the, “combination of McClements Application and Acker Application will not work for the intended purpose of the McClements Application” because, “the ‘intended purpose’ of the McClements Application is to enhance the social interaction between people” and that “substituting a user, a person, in McClements Application who enters a voice with a computer implemented algorithm (as explained in Acker Application) would not enhance the ‘social" interaction,’ and  “may well degrade or diminish social interactions.”
The examiner respectfully disagrees because firstly, while the McClements invention might be characterized as enhancing social interaction as mentioned in para [0005]-[0006], the invention may also be more broadly characterized as related “to the creation, storage, and distribution of commentary on media content” as mentioned in para [0003].

Thirdly, McClements does suggest that annotations may include specialized commentary channels which can “provide utilities such as subtitles or audio dubbing” (see para [0111]), and therefore, it would have been obvious to one with ordinary skill in the art to implement the, “utilities such as subtitles or audio dubbing” of McClements in an automated manner, such as the dubbing of Acker, for the recognizable benefit of, for example, reducing costs associated with traditional film dubbing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20120151320 A1 to McClements, hereafter McClements, in view of US 20150095034 A1 to Acker et al., hereafter Acker.

Regarding claim 14, McClements discloses a computer-implemented method to share videos between users, wherein a user shares a video (para [0006], [0040], specified time intervals of videos may be annotated for playback or sharing).
McClements further teaches that annotations or comments may be associated with a time interval using time codes (para [0031]) and that annotations may include specialized commentary channels which can provide utilities such as subtitles or audio dubbing (see para [0111]).
Although McClements teaches dubbing videos for playback and sharing, McClements does not further describe the process used for dubbing, Therefore McClements differs from the claimed invention wherein a computer-implemented algorithm enters a voice as claimed. 
However, in analogous art, Acker discloses wherein the said algorithm assigns a time interval to the said voice or to a modified version of the said voice, wherein the said voice or the said modified version of the said voice is a translation of a voice of the said video during an entire or a part of the said time interval of the said video or a modified version of the said video (Acker is directed to a personalized text-to-speech (pTTS) system to provide text-to-speech conversion applicable to film dubbing and other uses, para [0027]; the system may be implemented on a home computer and includes conversion routine 118 executing in memory 112 which accepts text data and converts the text data to speech data, para [0033]-[0035]; also see para [0053], the system can dub voices for films with foreign language subtitles using templates and code to produce speech data corresponding to the subtitles, also timing information may be 
Therefore a combination of McClements and Acker discloses all the limitations of claim 14. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system and dubbing of McClements in view of the automated dubbing of Acker for the recognizable benefit of reducing costs associated with traditional film dubbing.

Regarding claim 15, McClements modified by Acker teaches the method of claim 14, wherein the said voice or a modified version of the said voice is played during an entire or a part of the said time interval of the said video or a modified version of the said video (Acker teaches that timing information may be included in the text file to aid in the production of speech data that is properly synchronized with the film. Note, therefore the synthesized voice is synchronized with a time interval based on the timing information. Additionally or alternatively, para [0031] of McClements teaches associating annotations with time intervals using time codes).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system and specialized commentary channels of McClements in view of the automated dubbing of Acker for the recognizable benefit of reducing costs associated with traditional film dubbing.

Regarding claim 16, McClements modified by Acker teaches the method of claim 14, wherein the said voice or a modified version of the said voice is played during a time interval of 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system and specialized commentary channels of McClements in view of the automated dubbing of Acker for the recognizable benefit of reducing costs associated with traditional film dubbing.

Regarding claim 18, McClements teaches wherein a user or a computer-implemented algorithm can elect to play or to not play the said voice or a modified version of the said voice when the said video or a modified version of the said video is played (para [0034], “The user may be alerted to the existence of a comment during playback of the content by the appearance of a viewing window or an icon that can be touched or clicked on output device 125, to reveal its contents”).

Regarding claim 19, McClements teaches wherein the said voice or a modified version of the said voice is mixed with another voice of the said video or a modified version of the said video during a time interval of the said video or the said modified version of the said video (see para [0031], comments may be associated with a time interval, e.g. using time codes; and see par. [0107] – “The comment may contain special controls to manipulate the media as the media is played. For example, the user may have the volume of a movie drop as the user's voice begins 

Regarding claim 20, McClements modified by Acker teaches the method of claim 14, wherein the said voice or the said modified version of the said voice is a reading or a translation of a text displayed in the said video or in the modified version of the said video during an entire or a part of the said time interval of the said video or the said modified version of the said video (para [0053] of Acker teaches, the system can dub voices for films with foreign language subtitles using templates and code to produce speech data corresponding to the subtitles, also timing information may be included in the text file to aid in the production of speech data that is properly synchronized with the film. Note, therefore the synthesized voice is synchronized with a time interval using the timing information. Additionally or alternatively, para [0031] of McClements teaches associating annotations with time intervals using time codes).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system and specialized commentary channels of McClements in view of the automated dubbing of Acker for the recognizable benefit of reducing costs associated with traditional film dubbing.









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484